Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

The instant application having Application No. 14/253,129 has a total of 1-35 claims pending in the application filed on 04/15/2014; there are 4 independent claims and 31 dependent claims, all of which are ready for examination by the examiner.   

Response to Arguments

This Office Action is in response to applicant’s communication filed on October 26, 2021 in response to PTO Office Action dated April 27, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections

35 U.S.C. § 103


Applicant's arguments filed on 10/26/2021 with respect to the claims 1-35 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 3-10, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Turner Philip Bryan (US PGPUB 20080195543) in view of Stewart et al (US PGPUB 20120254203) and in further view of Garfinkel Samson (US Patent 7779032) and Winter et al (US PGPUB 20050071548).

As per claim 1:
Turner teaches:
“A method for improving performance of a forensic duplication of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the method comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142] (a method for forensic capture and analysis of digital evidence for investigation of at least one source comprising  the steps of: copying digital data (duplication of data) from a data source into one or more evidence files where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising))
“a forensic device selectively communicating with the data source” (Paragraph [0047] (the apparatus comprising: means for copying digital data from a data source into one or more evidence files))
“and said forensic device copying in a forensically sound manner, to a storage associated with said device, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: said forensic device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one sector on said data source has never been allocated; said forensic device identifying as relevant every sector that is determined to be allocated; and based on the forensic device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; said forensic device identifying as irrelevant said at least one sector that has never been allocated.
However, Stewart teaches:
“said forensic device determining that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0037], Paragraph [0041] and Paragraph [0046] (the forensic analysis performed for host device(s), electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information. divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“said device determining that at least one sector on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Garfinkel teaches:
 “said forensic device identifying as relevant every sector that is determined to be allocated” (Col 24 Lines 62-63 (view individual sectors or recovered files (allocated sectors) from the drive images that are stored on the file server))
 “said forensic device identifying as irrelevant said at least one sector that has never been allocated” (Col 28 Lines 60-63 (the DirectoryEntries table is a master list of all pathnames found which includes complete pathnames associated with allocated files, complete pathnames associated with deleted files, and rootless pathnames provide a list of all files found on all drives, thus sectors never allocated will not be part of the DirectoryEntry table and thus will be irelevant)).
Also, Winter teaches:
“and based on the forensic device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0037] (based on the device identifying as relevant said at least one allocated sector (each storage location is assigned a place holder (PH) with which the track buffer (TB) is logically divided into three regions, the first region AS for allocated sectors S where Sectors S in the region AS of allocated sectors S are sectors which are used by an application in the application memory AM), identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector (the regions AS for allocated sectors S extends from 0 to k-1 and with the concatenation provided, every sector location, in a ring arrangement, has a logical next sector location))).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Garfinkel  and Winter to have “said forensic device determining that at least one of said plurality of sectors on said data source has been allocated; said device determining that at least one sector on said data source has never been allocated; said forensic device identifying as relevant every sector that is determined to be allocated; and based on the forensic device identifying as relevant said at least one allocated sector, identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; said forensic device identifying as irrelevant said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007], enables analysts to manage and explore the information that hard drives and other storage devices or sources of data may contain, extract forensic features for analysis, and perform cross drive analysis to perform other functions (Garfinkel, Col 1 Lines 54-58) and the region of sectors in use, which are referred to as allocated sectors where the sectors in the region is sorted in the temporal order in which they were transported into the cache or buffer (Winter, Paragraph [0009]). 
Therefore, it would have been obvious to combine Turner, Stewart, Garfinkel and Winter. 

As per claim 3:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above. 
Stewart further teaches:
“wherein said at least one other of said plurality of sectors which precedes, in said order of storage, said at least one allocated sector includes all sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0048] (the primary factor of organization is the location of sectors corresponding to individual files or alternatively, additional factors may be file name, full paths to files, file size, and other criteria known in the art)).

As per claim 4:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above. 
Stewart further teaches:
“further comprising said device identifying as relevant at least one sector which immediately follows, in said order of storage, said at least one allocated sector” (Paragraph [0046] (partition table  and file system data are read and parsed to identify the existence of files and sectors to which individual files correspond)).

As per claim 5:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above. 
Winter further teaches:
“wherein said at least one allocated sector contains deleted data” (Paragraph [0037] (a region FS for released (deleted) sectors S where Sectors S in the region FS of released sectors S are not used by any application in the application memory AM)).

As per claim 6:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above.
Stewart further teaches:
“said device defining a subset of at least two of said plurality of sectors as a region, wherein said at least one allocated sector is a member of said subset” (Paragraph [0049] and Fig. 2 (electronic data may be divided into segments  and with all sectors of each column forming a segment))
“and said device identifying said region as relevant as a result of said determining step” (Paragraph [0051] (at least some of the segments are distributed to processors based on the work process so that each of the at least some segments corresponds to at least one processor)).

As per claim 7:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 6 above. 
Stewart further teaches:
 “said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system 10))
“wherein a metadata is associated with said region and wherein said device determines that no metadata is associated with said another region, said device identifying said another region as relevant as a result of said determination that no metadata is associated with said another region” (Paragraph [0042], Paragraph [0044] and Paragraph [0046] (particular  sectors, partitions and files may be selected as a sub-part of electronic data  for analysis where characteristics may be determined for any constituent parts of electronic data, including partition table, file system data and data which may have previously been stored in currently unused sectors and controller then creates a new file incorporating structured information describing every file in the electronic data or sub-part of electronic data  as well as unused sectors  and sectors unallocated to particular partitions)).

As per claim 8:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above. 
Turner further teaches:
“further comprising a tool examining a plurality of locations on said data source and said device identifying said examined plurality of locations as relevant” (Paragraph [0030] and Paragraph [0143] (the system described in the EnCase.RTM and logical cluster locations within a volume)).

As per claim 9:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above. 
Turner further teaches:
“further comprising a user interface being employed to examine a plurality of locations on said data source and said device identifying said examined plurality of locations as relevant” (Paragraph [0138] and Paragraph [0143] (the investigator can use an interface similar to that of a file browser and is able to navigate the directory tree and choose which files to acquire)).

As per claim 10:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above.
Stewart further teaches:
“said device defining a subset of at least two of said plurality of sectors as a region” (Paragraph [0049] and Fig. 2 (electronic data may be divided into segments and with all sectors of each column forming a segment))
“said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data  is divided into as many segments as correspond to the number of processors available to system)).
Also, Turner further teaches:
“said device prioritizing a respective relevance of said region and said another region into higher and lower priority regions” (Paragraph [0115] and Paragraph [0119] (DEB's can be described in number of categories where using DEB’s, the current dumb approach to image capture can be replaced with imagers that operate in a more intelligent or selective manner)).

As per claim 31:
Turner teaches:
“A method for improving performance of a forensic duplication of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the method comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142] (a method for forensic capture and analysis of digital evidence for investigation of at least one source comprising  the steps of: copying digital data (duplication of data) from a data source into one or more evidence files where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising))
“a forensic device selectively communicating with the data source” (Paragraph [0047] (the apparatus comprising: means for copying digital data from a data source into one or more evidence files))
“and said device copying in a forensically sound manner, to a storage associated with said device, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file  and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: said device determining that at least one of said plurality of sectors on said data source has been allocated; said forensic device determining that at least one sector on said data source has never been allocated; said forensic device identifying as relevant every sector determined to be allocated; said device identifying as not relevant said at least one sector that has never been allocated; with said device, said at least one allocated sector and every sector preceding said at least one allocated sector in said order of storage.
However, Stewart teaches:
“said device determining that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information. divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“said forensic device determining that at least one sector on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Garfinkel teaches:
 “said forensic device identifying as relevant every sector determined to be allocated” (Col 24 Lines 62-63 (view individual sectors or recovered files (allocated sectors) from the drive images that are stored on the file server))
 “said device identifying as not relevant said at least one sector that has never been allocated” (Col 28 Lines 60-63 (the DirectoryEntries table is a master list of all pathnames found which includes complete pathnames associated with allocated files, complete pathnames associated with deleted files, and rootless pathnames provide a list of all files found on all drives, thus sectors never allocated will not be part of the DirectoryEntry table and thus will be irelevant)).
Also, Winter teaches:
“with said device, said at least one allocated sector and every sector preceding said at least one allocated sector in said order of storage” (Paragraph [0037] (with said device, said at least one allocated sector (each storage location is assigned a place holder (PH) with which the track buffer (TB) is logically divided into three regions, the first region AS for allocated sectors S where Sectors S in the region AS of allocated sectors S are sectors which are used by an application in the application memory AM), and every sector preceding said at least one allocated sector in said order of storage (the regions AS for allocated sectors S extends from 0 to k-1 and with the concatenation provided, every sector location, in a ring arrangement, has a logical next sector location))).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Garfinkel  and Winter to have “said device determining that at least one of said plurality of sectors on said data source has been allocated; said forensic device determining that at least one sector on said data source has never been allocated; said forensic device identifying as relevant every sector determined to be allocated; said device identifying as not relevant said at least one sector that has never been allocated; with said device, said at least one allocated sector and every sector preceding said at least one allocated sector in said order of storage” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007], enables analysts to manage and explore the information that hard drives and other storage devices or sources of data may contain, extract forensic features for analysis, and perform cross drive analysis to perform other functions (Garfinkel, Col 1 Lines 54-58) and the region of sectors in use, which are referred to as allocated sectors where the sectors in the region is sorted in the temporal order in which they were transported into the cache or buffer (Winter, Paragraph [0009]). 
Therefore, it would have been obvious to combine Turner, Stewart, Garfinkel and Winter. 

As per claim 32, the claim is rejected based upon the same rationale given for the parent claim 31 and the claim 5 above.

As per claim 33:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 31 above. 
Stewart further teaches:
“wherein said identifying as relevant includes determining that said allocated sector contains current data” (Paragraph [0041] (a plurality of files, denoted by common numerals within various sectors, are incorporated in electronic data)).

As per claim 35:
Turner teaches:
“An apparatus for performing an improved  forensic investigation of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the apparatus comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142]  wherein Turner’s teachings of (an apparatus for forensic capture and analysis digital evidence for investigation of at least one source where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising)) 
“a non-transitory machine readable medium” (Paragraph [0043] and Paragraph [0057] (a data storage medium which provides for computer software in a machine-readable form))
“and a plurality of instructions in the machine readable medium, which when executed by a processing machine, enable the processing machine to perform operations comprising” (Paragraph [0046] and Paragraph [0057] (a program for a computer having respective code portions and data structures to perform the steps of the methods and to carry out every function of the apparatus))
“communicate with the data source” (Paragraph [0047] and Paragraph [0127] (a mult-processor configured for copying digital data from a data source into one or more evidence files))
“and copy, in a forensically sound manner said at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: determine that at least one of said plurality of sectors on said data source has been allocated; determine that at least one of said plurality of sectors on said data source has never been allocated; identify as relevant said at least one allocated sector; based on said processor identifying said at least one allocated sector as relevant, identify as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and identify as irrelevant said at least one sector that has never been allocated.
However, Stewart teaches:
“determine that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information.divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“determine that at least one of said plurality of sectors on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Garfinkel teaches:
 “identify as relevant said at least one allocated sector” (Col 24 Lines 62-63 (view individual sectors or recovered files (allocated sectors) from the drive images that are stored on the file server))
 “and identify as irrelevant said at least one sector that has never been allocated” (Col 28 Lines 60-63 (the DirectoryEntries table is a master list of all pathnames found which includes complete pathnames associated with allocated files, complete pathnames associated with deleted files, and rootless pathnames provide a list of all files found on all drives, thus sectors never allocated will not be part of the DirectoryEntry table and thus will be irelevant)).
Also, Winter teaches:
“based on said processor identifying said at least one allocated sector as relevant, identify as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0037] (based on the device identifying as relevant said at least one allocated sector (each storage location is assigned a place holder (PH) with which the track buffer (TB) is logically divided into three regions, the first region AS for allocated sectors S where Sectors S in the region AS of allocated sectors S are sectors which are used by an application in the application memory AM), identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector (the regions AS for allocated sectors S extends from 0 to k-1 and with the concatenation provided, every sector location, in a ring arrangement, has a logical next sector location))).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Garfinkel  and Winter to have “determine that at least one of said plurality of sectors on said data source has been allocated; determine that at least one of said plurality of sectors on said data source has never been allocated; identify as relevant said at least one allocated sector; based on said processor identifying said at least one allocated sector as relevant, identify as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and identify as irrelevant said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007], enables analysts to manage and explore the information that hard drives and other storage devices or sources of data may contain, extract forensic features for analysis, and perform cross drive analysis to perform other functions (Garfinkel, Col 1 Lines 54-58) and the region of sectors in use, which are referred to as allocated sectors where the sectors in the region is sorted in the temporal order in which they were transported into the cache or buffer (Winter, Paragraph [0009]). 
Therefore, it would have been obvious to combine Turner, Stewart, Garfinkel and Winter.

Claim 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Turner Philip Bryan (US PGPUB 20080195543) in view of Stewart et al (US PGPUB 20120254203) and in further view of Winter et al (US PGPUB 20050071548) and Heller et al (US PGPUB 20090307251).

As per claim 11:
Turner teaches:
“A method for improving performance of a forensic investigation of a data source, wherein said data source is divided into a plurality of sectors, wherein said plurality of sectors are allocated according to an order of storage, the method comprising” (Paragraph [0021], Paragraph [0035], Paragraph [0118], Paragraph [0141] and Paragraph [0142] (a method for forensic capture and analysis of digital evidence for investigation of at least one source comprising  the steps of: copying digital data (duplication of data) from a data source into one or more evidence files where digital evidence bag (DEB) significantly streamlines the processing of digitally based evidence and the location of a particular file on a disk could be recorded in physical sector locations, the method comprising))
“a forensic device selectively communicating with the data source” (Paragraph [0047] (the apparatus comprising: means for copying digital data from a data source into one or more evidence files))
“and said forensic device copying in a forensically sound manner, to a storage associated with said forensic device, said at least one allocated sector” (Paragraph [0065] and Paragraph [0067] (a Digital Evidence Bag (DEB) comprises a tag file  and one or more evidence units (EU, such DEB's allow digital information of almost any size and from any source to be stored (copied) in a forensically sound manner)).
Turner does not EXPLICITLY teach: said forensic device determining that at least one of said plurality of sectors on said data source has been allocated; said forensic device determining that at least one sector on said data source has never been allocated; and, based on the forensic device determining that said at least one of said plurality of sectors has been allocated, at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and said forensic device not copying said at least one sector that has never been allocated.
However, Stewart teaches:
“said forensic device determining that at least one of said plurality of sectors on said data source has been allocated” (Paragraph [0041] and Paragraph [0046] (electronic data is organized in a manner well known, is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information.divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and maintains structured information describing every allocated sector used))
“said forensic device determining that at least one sector on said data source has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Winter teaches:
“and, based on the forensic device determining that said at least one of said plurality of sectors has been allocated, at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0037] (based on the device identifying as relevant said at least one allocated sector (each storage location is assigned a place holder (PH) with which the track buffer (TB) is logically divided into three regions, the first region AS for allocated sectors S where Sectors S in the region AS of allocated sectors S are sectors which are used by an application in the application memory AM), identifying as relevant at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector (the regions AS for allocated sectors S extends from 0 to k-1 and with the concatenation provided, every sector location, in a ring arrangement, has a logical next sector location))).
Also, Heller further teaches:
 “and said forensic device not copying said at least one sector that has never been allocated” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Winter  and Heller to have “said forensic device determining that at least one of said plurality of sectors on said data source has been allocated; said forensic device determining that at least one sector on said data source has never been allocated; and, based on the forensic device determining that said at least one of said plurality of sectors has been allocated, at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector; and said forensic device not copying said at least one sector that has never been allocated” as it helps in providing forensics a high degree of precision in order to fully analyze the relevant data (Stewart, Paragraph [0007], the region of sectors in use, which are referred to as allocated sectors where the sectors in the region is sorted in the temporal order in which they were transported into the cache or buffer (Winter, Paragraph [0009]) and it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Winter and Heller.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 4 above.

As per claim 14:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 11 above. 
Stewart further teaches:
“wherein said order of storage comprises allocating said plurality of sectors in the storage device in a sequential order” (Paragraph [0041] (electronic data is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and a plurality of files, denoted by common numerals within various sectors, are incorporated in electronic data)).

As per claim 15:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 11 above. 
Stewart further teaches:
“wherein said order of storage comprises sequentially allocating at least some of said plurality of sectors then sequentially allocating at least some more of said plurality of sectors, wherein said at least some of said plurality of sectors and said at least some more of said plurality of sectors are not contiguous” (Paragraph [0041] (electronic data is divided into multiple sectors, each sector  being configured to store at most a predetermined amount of electronic data or information and a plurality of files, denoted by common numerals within various sectors, are incorporated in electronic data and the location of files is managed, either in supplement to sectors or in alternative to sectors, by byte ranges, such that a location of a file is defined in terms of the addresses of the bytes that the file occupies)).

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 5 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 18:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 17 above.
Stewart further teaches:
“said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system)).
Also, Winter further teaches:
“said device assigning a value to said region and another value to said another region to create a Region Map” (Paragraph [0037] (each storage location is assigned a place holder PH with which the track buffer TB is logically divided into three regions, a region AS for allocated sectors S, a region FS for released sectors S and a region US for unallocated sector locations and with the concatenation provided, every sector location, in a ring arrangement (region map), has a logical next sector location)).

As per claim 19:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 18 above.
Stewart further teaches:
“said device determining that at least one sector in said another region has been allocated wherein said value and said another value are the same value” (Paragraph [0041] and Paragraph [0047] (electronic data  is divided into multiple sectors, each sector being configured to store at most a predetermined amount of electronic data or information and regardless of the specifics of partition and file system data, the information written to the new file may be in the same format and capable of describing files and their corresponding sectors)).

As per claim 20:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 18 above.
Heller further teaches:
 “said device determining that said another region includes only sectors which have never been allocated and wherein said value and said another value are different values” (Paragraph [0016] (the operating system often has a bit map of one-bit-per-cluster indicating which clusters have been allocated to users by the operating system and which are free to be allocated)).

As per claim 21:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 18 above.
Winter further teaches:
“said device representing said value and said another value into a series of characters” (Paragraph [0036] and Paragraph [0037] (a series of endlessly concatenated place holders PH (characters)where each storage location is assigned a place holder PH with which the track buffer TB is logically divided into regions and a region AS for allocated sectors S which extends from 0 to k-1 is followed by a region FS of k to m-1 for released sectors S and a region US of m to n-1 for unallocated sector locations)).

As per claim 22:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 17 above. 
Stewart further teaches:
 “said device defining another subset of at least two of said plurality of sectors as another region” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system))
“wherein a metadata is associated with said region” (Paragraph [0042] and Paragraph [0044] (particular sectors, partitions and files may be selected as a sub-part of electronic data for analysis))
“said device determining that no metadata is associated with said another region” (Paragraph [0044] (in addition, characteristics may be determined for any constituent parts of electronic data, including partition table, file system data  and data which may have previously been stored in currently unused sectors))
“said device copying said another region to said storage” (Paragraph [0003] and Paragraph [0044] (system may identify characteristics of data which may have previously been stored in currently unused sectors and copy as evidence file)).

As per claim 23:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 11 above. 
Turner further teaches:
 “wherein said step of determining includes reading data stored in a sector and determining that said read data is relevant data” (Paragraph [0046] (partition table and file system data are read and parsed to identify the existence of files and sectors to which individual files correspond)).

As per claim 24:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 11 above.
Winter further teaches:
“to said storage associated with said device, said at least one allocated sector and said at least one other of said plurality of sectors which precede, in said order of storage, said at least one allocated sector” (Paragraph [0037] (the first region AS for allocated sectors S where Sectors S in the region AS of allocated sectors S are sectors which are used by an application in the application memory AM, the regions AS for allocated sectors S extends from 0 to k-1 and with the concatenation provided, every sector location, in a ring arrangement, has a logical next sector location))).

As per claim 25:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 11 above. 
Stewart further teaches:
 “said device defining a subset of at least two of said plurality of sectors as a region, said device determining that each of said at least two of said plurality of sectors has never been allocated” (Paragraph [0049] (electronic data is divided into as many segments as correspond to the number of processors available to system the file in the allocation table have corresponding bits indicate as free))
“said device determining that each of said at least two of said plurality of sectors has never been allocated” (Paragraph [0041] and Table 1 (various sectors are unused or unallocated and available for additional files to be written)).
Also, Heller further teaches:
““and said device not copying said region to said storage as a result of said determining step” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).

As per claim 26:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 25 above. 
Heller further teaches:
 “further comprising said device storing dummy values on said storage for said region” (Paragraph [0019] (unallocated space on a computer's disk generally has a more-or-less-random bit pattern but that bit pattern is generally of little use to the owner of the computer's disk)).

As per claim 27, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 8 above.

As per claim 28, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 above.

As per claim 29, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 10 above.

As per claim 30:
Turner, Stewart, Winter and Heller teach the method as specified in the parent claim 29 above. 
Turner further teaches:
 “further comprising said device copying said higher priority region prior to copying said lower priority region” (Paragraph [0119] (the imager could be more `intelligent and target specific information)).


Claim 2 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Turner Philip Bryan (US PGPUB 20080195543) in view of Stewart et al (US PGPUB 20120254203) and in further view of Garfinkel Samson (US Patent 7779032), Winter et al (US PGPUB 20050071548) and Heller et al (US PGPUB 20090307251).

As per claim 2:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 1 above. 
Winter further teaches:
“to a storage associated with said device, said at least one other of said plurality of sectors which precedes, in said order of storage, said at least one allocated sector” (Paragraph [0037] (the first region AS for allocated sectors S where Sectors S in the region AS of allocated sectors S are sectors which are used by an application in the application memory AM, the regions AS for allocated sectors S extends from 0 to k-1 and with the concatenation provided, every sector location, in a ring arrangement, has a logical next sector location))).
Turner, Stewart, Garfinkel and Winter do not EXPLICITLY teach: and said device not copying said at least one sector that has never been allocated.
Heller further teaches:
 “and said device not copying said at least one sector that has never been allocated” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Garfinkel,  Winter and Heller to have “and said device not copying said at least one sector that has never been allocated” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Garfinkel, Winter and Heller.

As per claim 34:
Turner, Stewart, Garfinkel and Winter teach the method as specified in the parent claim 31 above.
Turner, Stewart and Garfinkel and Winter do not EXPLICITLY teach: said device not copying said at least one sector that has never been allocated.
Heller further teaches:
 “said device not copying said at least one sector that has never been allocated” (Paragraph [0018] (the internal data structures that determine which data is allocated or unallocated are operating system dependent and the program that is doing the backup must be aware of the particular operating system's so-called allocation map if it is to not copy unallocated space)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner, Stewart, Garfinkel, Winter and Heller to have “said device not copying said at least one sector that has never been allocated” as it reduces the forensic backup size as the program that takes the Image Backup also knows which areas have usable data or relevant data and which areas are free to be used by an operating system to store new data (Heller, Paragraph [0014]). 
Therefore, it would have been obvious to combine Turner, Stewart, Garfinkel, Winter and Heller.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowan et al (USPGPUB 20050076264), “a storage management device receives a request to restore a portion of a data store to its content at a specified past time, which is selected from a substantially continuous time interval. In response to the received request, the storage management device stores in the portion of the data store content that was stored in the portion of the data store at the specified past time and that was overwritten since the specified past time.”
Bousquet et al (USPGPUB 20110295886), “a software component for conducting digital forensic searches is described. The software component has a header; one or more search markup language programs, and a data features section. The software component, also referred to as a search pack, enables a first entity, such as a federal investigation agency, to share its suspect and sensitive data with a second entity, such as another investigative agency in a manner that allows the second agency to utilize the suspect data while not revealing the actual content of the sensitive data to the second agency. The second agency can perform comparisons and other operations on the sensitive data without having to know the actual content of the data. The search pack allows an investigative agency to define an investigative strategy for a particular case via the search markup language programs and by the data features that it includes in the search pack.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163